



COURT OF APPEAL FOR ONTARIO

CITATION: Chowdhury v. Bangladeshi-Canadian Community
    Services, 2015 ONCA 844

DATE: 20151204

DOCKET: C60609

Strathy C.J.O., LaForme and Huscroft JJ.A.

BETWEEN

MD Ahasanullah
    Chowdhury

Plaintiff

(Appellant)

and

Bangladeshi-Canadian
    Community Services, Business #866914013RR0001,

City of Toronto, Toronto
    Community Housing Corporation, Toronto Police Services Board, Doctor Abu Shamim
    MD Arif, Alam Moral, and Warden Woods Church and Community Centre, Business
    #108190315RR0001

Defendants

(Respondents)

MD Ahsanullah Chowdhury, acting in person

Nasima Akter, for the respondent Bangladeshi-Canadian
    Community Services

David Tortell, for the respondents City of Toronto/Toronto
    Police Services

Orna Raubfogel, for the respondent Toronto Community
    Housing Corporation

Paul J. Davis, for the respondent Dr. Abu Arif

Jayanta K. Singha, for the respondent Alam Moral

Simon A. Clements, for the respondent Warden Woods

Heard:  November 27, 2015

On appeal from the orders of Justice Kelly P. Wright of
    the Superior Court of Justice, dated May 26, 2015, with reasons reported at
    2015 ONSC 3903.

ENDORSEMENT

[1]

The appellant appeals from orders of the motions judge striking his statement
    of claim against all seven respondents without leave to amend. The allegations
    against some of the respondents include invasion of privacy, harassment, and
    torture, among other things. Six of the respondents were sued for $1 million in
    damages each. The City of Toronto was sued for $10 million in damages.

[2]

Concerning the respondent Toronto Community Housing (TCH), the motions
    judge also set aside a noting in default, finding that the respondent TCH acted
    in good faith at all times and made clear its intention to defend the matter
    from the outset; that the appellant acted in bad faith from the outset; that the
    respondent TCH would suffer serious prejudice if the noting in default were not
    set aside; and that the appellant would suffer no prejudice. The motions judge found,
    further, that the appellants allegations are either beyond the jurisdiction of
    the court or completely lacking in evidentiary foundation and nonsensical, and
    that the entire claim is frivolous, vexatious, and an abuse of process.

[3]

Concerning the City of Toronto and the Toronto Police Services Board,
    the motions judge found that the various allegations are beyond the
    jurisdiction of the court, have no basis in law, or are completely unsupported,
    and are inflammatory, frivolous, vexatious, and an abuse of process.

[4]

Concerning the respondent Dr. Abu Arif, the motions judge found that the
    claim was discoverable in 2011 and that the action was not commenced until
    2014, outside the two-year limitation period under the
Limitations Act
,
    2002, S.O. 2002, c. 24, Sched. B. She also found that the pleadings fail to
    disclose any reasonable cause of action against Dr. Arif, have no reasonable
    prospect of success, and are nonsensical, outrageous, and unsupported. The
    allegations are scandalous, frivolous, vexatious, and/or an abuse of process.

[5]

Concerning the respondent Alam Moral, the motions judge found that the
    appellant was properly served with the materials in accordance with the
Rules
    of Civil Procedure
, R.R.O. 1990, Reg. 194. She found, further, that the
    appellants claims are so vague and nonsensical that it would be impossible for
    the respondent to reply. The bald and baseless allegations are frivolous,
    vexatious, and an abuse of process.

[6]

Concerning the respondent Warden Woods Church and Community Centre, the
    motions judge found that the acts alleged by the appellant do not give rise to
    a recognized cause of action and that the acts could not be attributed to the
    respondent in any event. She found, further, that the allegations are completely
    and totally nonsensical, lack an evidentiary foundation, and are without merit
    and that the action is frivolous, vexatious, and an abuse of process.

[7]

Finally, concerning the respondent Bangladeshi-Canadian Community
    Services, the motions judge found the appellants claim to be indecipherable and
    so vague and nonsensical that it would be impossible for the respondent to
    reply. The allegations are bald and baseless, frivolous, vexatious, and an
    abuse of process.

[8]

The motions judges decision to set aside the noting in default against
    the respondent TCH follows the test set out by this court in
Intact
    Insurance Company v. Kisel
, 2015 ONCA 205, 125 O.R. (3d) 365, and there is
    no basis to interfere with it.

[9]

Although the motions judge did not specify the rules under which she was
    acting in each of her decisions, we are satisfied that it was appropriate to
    strike all of the various pleadings on either or both of two bases.

[10]

First,
    under r. 21.01(1)(b) it was appropriate to dismiss those claims that pleaded no
    reasonable cause of action. A plaintiff must plead all of the elements required
    for a recognized cause of action and must plead all the facts required to
    establish the cause of action. Although a court is required to read a statement
    of claim generously on a motion to dismiss, it need not accept the allegations
    pleaded allegations if they are patently ridiculous or incapable of proof. The
    claims could not possibly succeed and could not be saved by amendment.

[11]

Second,
    it was appropriate for the motions judge to strike all of the claims under r.
    25.11(b) without leave to amend. Her conclusion that the claims are frivolous,
    vexatious, or an abuse of process is amply supported by the record.

[12]

Accordingly,
    the appeal is dismissed.

[13]

None
    of the parties sought costs and none are ordered.

George
    R. Strathy C.J.O.


H. S. LaForme J.A.

Grant
    Huscroft J.A. 


